                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

MARIE NELLIST,

        Plaintiff,

v.                                            CASE NO.:

PRIME HEALTHCARE
SERVICES, INC.,

      Defendant.
_______________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, MARIE NELLIST, by and through undersigned counsel, brings this action

against Defendant, PRIME HEALTHCARE SERVICES, INC., and in support of her claims

states as follows:

                              JURISDICTION AND VENUE

        1.      This is an action for violations of the Equal Pay Act (“EPA”), 29 U.S.C.

206(d)(1).

        2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331.

        3.      Furthermore, this Court’s exercise of personal jurisdiction over Defendant is

constitutionally sound. Through its operations in Dover, Florida, in Hillsborough County,

Defendant has established sufficient minimum contacts with the State of Florida to make it

reasonably foreseeable that Defendant could be sued in Florida. Defendant will suffer no unfair

prejudice from the exercise of this Court’s personal jurisdiction, which serves the interests of

justice in this case.
       4.      Venue is proper in the United States District Court for the Middle District of

Florida under 28 U.S.C. § 1391. Plaintiff resides in Dover, Florida and worked remotely for

Defendant in Dover, Florida. A substantial part of Plaintiff’s claims arose in Dover, Florida,

where Defendant regularly conducts business. Venue is proper in the Middle District because

the majority of the events giving rise to these claims occurred in this District.

                                            PARTIES

       5.      Plaintiff is a resident of Dover, Florida.

       6.      Defendant operates a hospital system with its principal place of business in

Ontario, California, that does business regularly across fourteen states, including in the state

of Florida. Defendant is a registered corporation in the state of Florida.

                                 GENERAL ALLEGATIONS

       7.      Plaintiff has satisfied all conditions precedent, or they have been waived.

       8.      Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

       9.      Plaintiff requests a jury trial for all issues so triable.

       10.     Plaintiff was an “employee” within the meaning of the EPA.

       11.     Defendant was an “employer” within the meaning of the EPA.

                                              FACTS

       12.     Plaintiff was employed by Defendant from November 2016 to December 1,

2018 as a GRC Senior Analyst.

       13.     Plaintiff is a female.

       14.     During her employment, Plaintiff was paid less than men who held the same

position as her.




                                               2
       15.     Specifically, Plaintiff earned $120,000.00 annually. After 3-4 months of

employment with Defendant, Plaintiff was moved to the project management office without

explanation. Plaintiff’s role was filled by a white male, Kevin Phillips who was paid

$150,000.00 annually. Mr. Phillips had significantly less experience and education as Plaintiff.

Mr. Phillips was paid approximately thirty thousand dollars ($30,000.00) more per year than

Plaintiff was while she occupied the same position.

       16.     Further, Plaintiff was then reassigned and demoted to work under Mr. Phillips.

However, while Plaintiff was demoted to the lower position, she continued to perform the same

job duties as Mr. Phillips.

       17.     Defendant’s actions are willful and show a reckless disregard for Plaintiff’s

protected rights under the EPA.

                    COUNT I – VIOLATION OF THE EQUAL PAY ACT

       18.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 19 of

this Complaint, as though fully set forth herein.

       19.     Defendant is an employer as defined by the EPA.

       20.     Defendant violated the EPA by paying Plaintiff less than her male counterparts

for equal work performed for Defendant.

       21.     Defendant’s actions constitute a willful violation of the EPA.

       WHEREFORE, Plaintiff requests that the Court grant the following relief:

               a)      Judgment against Defendant for an amount equal to Plaintiff’s unpaid

                       back wages;




                                             3
        b)      Judgment against Defendant stating that Defendant’s violations of the

                EPA were willful;

        c)      An equal amount to the backpay damages as liquidated damages;

        d)      An award of front pay;

        e)      To the extent liquidated damages are not awarded, an award of

                prejudgment interest;

        f)      All costs and attorney’s fees incurred in prosecuting these claims; and

        g)      For such further relief as this Court deems just and equitable.

                           JURY TRIAL DEMAND

Plaintiff demands trial by jury as to all issues so triable.

Dated this 17th day of February, 2020.

                                        Respectfully submitted,




                                        LUIS A. CABASSA
                                        Florida Bar Number: 0053643
                                        WENZEL FENTON CABASSA, P.A.
                                        1110 N. Florida Avenue, Suite 300
                                        Tampa, Florida 33602
                                        Main Number: 813-224-0431
                                        Direct Dial: (813) 379-2565
                                        Facsimile: 813-229-8712
                                        Email: lcabassa@wfclaw.com
                                        Email: gnichols@wfclaw.com
                                        Attorneys for Plaintiff




                                        4
